DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is the initial Office Action based on the application filed 03/26/21. Claims 1-17 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,036,776. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by claims 1-18 of U.S. Patent No. 10,036,776, as follows:
Present application
US10,036,776
1. An integrated circuit comprising; (a) an interface having a test data input adapted to receive data input signals, a test data output adapted to send data output signals, a test clock input adapted to receive clock signals having rising and falling edges, and a test mode select terminal adapted to receive test mode select signals; (b) a test port coupled to the interface, the test port including: (i) a state machine having inputs coupled to the test clock input and the test mode select terminal and having control outputs providing control signals, the state machine staying in states and stepping between states in response to the test mode select signals on falling edges of the clock signals; (ii) a data register having a register input coupled to the test data input, having a register output coupled to the test data output, having a control input coupled to a control output, and having an input coupled to the test clock input, the data register shifting data from the register input to the register output in response to a control signal and the clock signals; (iii) an instruction register having an instruction input coupled to the test data input, having an instruction output coupled to the test data output, having a control input coupled to a control output, and having an input coupled to the test clock input, the instruction register shifting data from the instruction input to the instruction output in response to a control signal and the clock signals; (c) communication circuitry coupled to the test mode select terminal, the communication circuitry adapted to communicate data signals over the test mode select terminal while the test clock signals are free of falling edges.

2. The integrated circuit of claim 1 in which the communication circuitry includes data source circuitry having a data output coupled to the test mode select terminal. 3. The integrated circuit of claim 2 in which the data source circuitry includes a parallel input and serial output register having an output coupled to the test mode select terminal and sending data signals in a formatted form having a start signal, a stop signal, and a data frame between the start signal and the stop signal. 4. The integrated circuit of claim 1 in which the data source circuitry includes one of an address bus, a data bus, a Ram memory, a Rom memory, a Cache memory, a register file, a FIFO, a register, a processor, a peripheral circuit, or a bus coupled to circuitry external to the integrated circuit. 5. The integrated circuit of claim 1 in which the communication is free of coupling to the test data input and the test data output. 6. The integrated circuit of claim 1 in which the communication circuitry includes data destination circuitry having a data input coupled to the test mode select terminal. 7. The integrated circuit of claim 5 in which the data destination circuitry includes a serial input and parallel output register having an input coupled to the test mode select terminal and receiving data signals in a formatted form having a start signal, a stop signal, and a data frame between the start signal and the stop signal. 8. The integrated circuit of claim 1 in which the data destination circuitry includes one of an address bus, a data bus, a Ram memory, a Rom memory, a Cache memory, a register file, a FIFO, a register, a processor, a peripheral circuit, or a bus coupled to circuitry external to the integrated circuit. 9. The integrated circuit of claim 1 in which the test mode select terminal is only an input to the state machine and carries bidirectional data for the communication circuitry. 10. The integrated circuit of claim 1 including gating circuitry having inputs coupled to the test port and having enable outputs coupled to the communication circuitry. 11. The integrated circuit of claim 1 in which the data register and the instruction register have parallel outputs, and including gating circuitry having inputs coupled to the parallel outputs and having enable outputs coupled to the communication circuitry. 12. The integrated circuit of claim 1 in which the data register and the instruction register have parallel outputs, and including output enable gating circuitry having an input coupled to the parallel outputs and having a test mode select output enable output coupled to the communication circuitry. 13. The integrated circuit of claim 1 in which the data register and the instruction register have parallel outputs, and including input enable gating circuitry having an input coupled to the parallel outputs and having a test mode select input enable output coupled to the communication circuitry. 14. The integrated circuit of claim 1 in which the test port controls the communication circuitry communicating data signals over the test mode select terminal. 15. The integrated circuit of claim 1 in which the communication circuitry includes data destination circuitry and data source circuitry coupled to the test mode select terminal and the data destination circuitry and the data source circuitry are separate from the data register and instruction register. 16. The integrated circuit of claim 1 in which the state machine has states of TEST LOGIC RESET, RUN TEST/IDLE, SELECT-DR, and SELECT-IR. 17. The integrated circuit of claim 1 in which the communication circuitry includes Manchester decoder circuitry and Manchester encoder circuitry coupled to the test mode select terminal.
1. A debug interface of an integrated circuit comprising: (a) a TCK input pin; (b) a TDI input pin; (c) a TDO output pin; (d) a TMS inout pin; and (e) a parallel-input serial-output register coupled to the TMS inout pin, (f) wherein the TMS inout pin is configured as an input pin for a mode signal of an IEEE1149.1 protocol when the debug interface is configured to a first mode to support the IEEE1149.1 protocol; and (g) the TMS inout pin is configured as an output pin for read data signal for debug operation when the debug interface is configured to a second mode during which the read data signal is provided from an internal circuit in parallel to the parallel-input serial-output register and output serially from the parallel-input serial-output register at the TMS inout pin.

2. The debug interface of an integrated circuit of claim 1, wherein the TMS inout pin is configured as an input pin for write data signal for debug operation when the debug interface is configured to a third mode during which the write data signal is input to the debug interface serially from the TMS inout pin. 3. The debug interface of an integrated circuit of claim 2 in which the IEEE1149.1 protocol includes a Test Logic Reset state, a Run Test/Idle state, a Select-DR state, and a Select-IR state.

4. The debug interface of an integrated circuit of claim 2 including a state machine coupled to the TCK input pin and the TMS inout pin and providing a Test Logic Reset state, a Run Test/Idle state, a Select-DR state, and a Select-IR state in response to clock signals on the TCK input pin and the mode signal on the TMS inout pin. 

5. The debug interface of an integrated circuit of claim 2 in which the integrated circuit includes a core circuit coupled to the parallel-input serial-output register.

6. The debug interface of an integrated circuit of claim 2 including: (a) access port circuitry coupled to the TCK input pin, the TDI input pin, the TDO output pin, and the TMS inout pin and including controller circuitry operable according to IEEE1149.1 protocol and coupled to the TMS inout pin and the TCK input pin, an instruction register connected to the TDI input pin, and a data register connected to the TDI input pin; and (b) serial communication circuitry separate from the access port circuitry, the serial communication circuitry being coupled to the TMS inout pin to input data serially from the TMS inout pin and to output data serially to the TMS pin. 7. The debug interface of an integrated circuit of claim 6 in which the serial communication circuitry includes a counter operable to store a number of parallel data, wherein the parallel data comprises a plurality of data bits. 8. The debug interface of an integrated circuit of claim 7 in which the access port circuitry includes multiplexer circuitry coupling the instruction register and the data register to the TDO output pin. 9. The debug interface of an integrated circuit of claim 7 in which the instruction register has bus leads for updating and outputting data to other circuits and for capturing data from other circuits. 10. The debug interface of an integrated circuit of claim 7 in which the data register has bus leads for updating and outputting data to other circuits and for capturing data from other circuits. 11. The debug interface of an integrated circuit of claim 7 in which the access port circuitry includes state machine circuitry having four state output bits defining sixteen states. 12. The debug interface of an integrated circuit of claim 7 in which the access port circuitry includes state machine circuitry having four state output bits defining sixteen states that include a Test Logic Reset state, a Run Test/Idle state, a Select-DR state, and a Select-IR state. 13. The debug interface of an integrated circuit of claim 2 in which the integrated circuit includes core circuitry having data destination circuitry and data source circuitry, and including: (a) communication circuitry having data input circuitry coupled to the TMS inout pin and the data destination circuitry and data output circuitry coupled to the data source circuitry and the TMS inout pin; and (b) access port circuitry separate from the communication circuitry having a mode select input coupled to the TMS inout pin and a clock input coupled to the TCK input pin, the access port circuitry including state machine circuitry connected to the mode select input and the clock input and having control outputs, the access port circuitry including an instruction register and a data register connected to the control outputs of the state machine circuitry. 14. The debug interface of an integrated circuit of claim 13 in which the data destination circuitry includes any one of an address bus, a data bus, a Ram memory, a Cache memory, a register file, a FIFO, a register, a processor, a peripheral circuit, and a bus coupled to circuitry external to the IC. 15. The debug interface of an integrated circuit of claim 13 in which the data source circuitry includes any one of an address bus, a data bus, a Ram memory, a Cache memory, a register file, a FIFO, a register, a processor, a peripheral circuit, and a bus coupled to circuitry external to the IC. 16. The debug interface of an integrated circuit of claim 13 in which the data input circuitry includes a serial-input parallel-output register. 17. The debug interface of an integrated circuit of claim 13 in which the data output circuitry includes the parallel-input serial-output register. 18. The debug interface of an integrated circuit of claim 13 in which the data destination circuitry is separate from the data source circuitry.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        5/19/2022